Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 21, drawn to a product, classified in C03C3/083.
II. Claims 13, 14, and 16-20, drawn to a method, classified in C03C15/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed could be made by a materially different method such as embossing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason Budd on 3/15/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13, 14, and 16- withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Jr. et al. (US 20180282201), hereafter ‘Hancock.’
Regarding claims 1 and 5-9, Hancock teaches a glass substrate (Hancock para 74) comprising a first surface with surface features (Hancock abs, fig 1B), where the surface features have an average height, as described by the surface roughness Ra, of about 10-500 nm (Hancock para 75) and an average maximum dimension (item 36B) (i.e. width), which may be considered an ‘average characteristic largest feature’ of 10 µm or less (Hancock para 74). As this height and width overlap with the claimed surface roughness Ra (feature height) and average maximum dimension (width), there would be embodiments of the prior art which would satisfy the claimed ratios of height:width. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the surface roughness (feature height) and average maximum dimension taught by Hancock overlaps with the instantly claimed surface roughness (feature height) and average maximum dimension and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05. Finally, Hancock teaches that the haze may be adjusted as desired, particularly 25% or less (Hancock para 77). Further, one of ordinary 
Regarding claim 2, Hancock teaches a textured glass substrate as above for claim 1. Hancock further teaches that the substrate is transparent (Hancock para 2, 55).
Regarding claim 3, Hancock teaches a textured glass substrate as above for claim 1. Hancock further teaches the glass composition is at least 60 mol% SiO-2 and that a mol% ratio of (Al2O3 + B2O3)/Σmodifiers is greater than 1, where the modifiers are alkali metal oxides (Hancock para 64). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 4, Hancock teaches a textured glass substrate as above for claim 1. Hancock further teaches that the glass composition comprises 61-65 mol% SiO2, 7-15 mol% Al2O3, 0-12 mol% B2O3, 9-21 mol% Na2O, 0-4 mol% K2O, 0-7 mol% MgO, and 0-3 mol% CaO. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 12, Hancock teaches a textured glass substrate as above for claim 1. Hancock further teaches that the surface of the glass article, including the textured portion is under compressive stress (Hancock para 79).
Regarding claim 21, Hancock teaches a textured glass substrate as above for claim 1. Hancock further teaches that the surface features are ‘generally approximately partial spheroid Hancock fig 1B, 3B, item 36b). Further, as the values of Ra and average largest feature size overlap with those claimed, there would exist embodiments which meet the claimed relationship of the ratio of the average height to average width of the surface features = 2Ra divided by the average characteristic largest feature size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/17/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781